Citation Nr: 0808277	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to service connection for polyneuropathy 
bilateral lower extremities, claimed as secondary to 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in January 2008.  A transcript 
of the hearing is associated with the claims file.  At this 
hearing, the veteran submitted additional evidence consisting 
of a January 2008 statement by Dr. D. S. and VA treatment 
records dated from October 2007 to December 2007.  See 38 
C.F.R. § 20.1304 (2007).  Additionally, subsequent to the 
last adjudication of the appeal by the RO in June 2005, VA 
treatment records dated from September 2006 to November 2006, 
to include a January 2006 X-ray were received by the RO.  The 
Board notes that the veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.  

The Board observes that the original claim for service 
connection was denied in a July 2003 rating decision.  
Thereafter, also in July 2003, the RO received private 
treatment records in relation to the claim.  Determining that 
these records were duplicative of evidence of record prior to 
the July 2003 rating decision, the RO denied the veteran's 
claim in January 2004 based on a finding that the evidence 
was not new and material.  The veteran thereafter filed a 
timely notice of disagreement (NOD).  In Jennings v. 
Mansfield, 2007-7060 (Fed. Cir. Nov. 20, 2007), the United 
States Court of Appeals for the Federal Circuit held that a 
claim becomes final and subject to a motion to reopen only 
after the period for appeal has run, but that any interim 
submissions before finality must be considered by the VA as 
part of the 


original claim.  Thus, the Board finds that submission of 
additional evidence related to the July 2003 rating decision, 
and that the RO erred in its January 2004 rating decision by 
adjudicating the issue in the context of new and material to 
reopen the claim.  The NOD therefore relates more properly to 
the July 2003 rating decision.

In January 2008, the veteran also filed a substantive appeal 
(VA Form 9) with regard to a claim for service connection for 
polyneuropathy bilateral lower extremities, claimed as 
secondary to bilateral pes planus, thereby perfecting his 
appeal on that issue.  Thus, the Board has jurisdiction over 
this claim as well as the claims with regard to service 
connection for bilateral pes planus.
 
A motion to advance this case on the Board's docket was 
granted by the Board on January 30, 2008, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


REMAND

The veteran contends that his bilateral pes planus, which his 
service enlistment examination shows to have preexisted 
service, was aggravated by his military service.  Therefore, 
he argues that service connection based on aggravation of a 
preexisting disability is warranted.  Additionally, he argues 
that he has suffered nerve damage as a result of his 
bilateral pes planus.  The Board determines that a remand is 
necessary for further development of the record.

Specifically, at his hearing, the veteran indicated treatment 
at the Fort Hamilton (Brooklyn) and Manhattan VA facilities 
from 1953 to 1998.  These records are not associated with the 
claims file.  When VA has notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).  Accordingly, a remand is 
required to allow VA to obtain these outstanding, relevant 
records.
In a report dated in January 2008, Dr. S. opined that the 
veteran's bilateral pes planus is related to his military 
service.  He specifically found that the disorder was 
exacerbated during service.  In so finding, Dr. S. made 
reference to a single service medical record.  There is no 
indication that Dr. S. reviewed the entire claims file, to 
include a complete copy of the veteran's service medical 
records.  The evidence therefore has limited probative value.  
Further, the Board observes that a February 2006 VA 
examination provided a negative opinion as to a relationship 
between the veteran's current bilateral pes planus and 
service, the examiner did not provide a rationale for this 
opinion.  This opinion (the February 2006 VA examination 
report) similarly does not provide an adequate basis on which 
to decide the claim.  The claim must therefore be remanded to 
obtain a clarification.  

With regard to the veteran's claim of service connection for 
polyneuropathy, the United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the 
veteran's polyneuropathy claim is impacted by the outcome of 
the veteran's claim for service connection for bilateral pes 
planus, the polyneuropathy claim is considered to be 
inextricably intertwined with the bilateral pes planus claim.  
Consequently, the claim for service connection for 
polyneuropathy, bilateral lower extremities, must be remanded 
to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1.	All available records from the Fort 
Hamilton and Manhattan VA medical 
facilities, relevant to the veteran's 
treatment for bilateral pes planus and 
polyneuropathy from 1953 to 1998 should 
be associated with the claims file.  
All requests and responses, positive or 
negative, should be associated with the 
claims file.

2.	Clarification and rationale of the 
February 2006 VA opinion should be 
obtained from the examining physician 
or another examiner, if the February 
2006 physician is not available.  The 
claims file should be forwarded to the 
examiner, and the report should reflect 
that a review of the file was 
conducted.  The examiner should be 
asked whether there is evidence that 
renders it undebatable from a medical 
standpoint that the veteran's pes 
planus, which preexisted his military 
service, was not aggravated (i.e. a 
permanent increase in the severity of 
the inherent psychopathology of the 
disorder beyond its natural 
progression) by the veteran's military 
service.  If so, please identify this 
evidence.  

If warranted, the examiner should 
reconcile his/her opinion with the 
January 2008 report from Dr. S.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the June 2005 
supplemental statement of the case and 
November 2007 statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



